 1
 2
 3
                                                             JS-6
 4
 5
 6
 7
 8
                                     UNITED STATES DISTRICT COURT
 9
                                 CENTRAL DISTRICT OF CALIFORNIA
10
11
   TANYA MALCH, a/k/a TANYA                           CASE NO. 5:15-cv-00517-DDP-KKx
12 PETROVNA,
13                      Plaintiff,                    JUDGMENT OF DISMISSAL
14             v.
15 DANIEL G. DOLAN, an individual;
   ANDREA MCGINTY, an individual;
16 NATIVE FOODS CALIFORNIA, LLC,
   a California Limited Liability company;
17 NATIVE FOODS HOLDING
   CORPORATION, a Delaware
18 corporation; and DOES 1 through 10,
   inclusive,
19
                Defendants.
20
21            On September 18, 2019, after trial on the merits herein, the jury entered
22 verdicts in favor of Defendants Daniel G. Dolan, Andrea McGinty, Native Foods
23 California, LLC and Native Foods Holding Corporation on all claims for relief.
24            Accordingly, it is adjudged and decreed as follows:
25            Judgment is entered in favor of Defendants Daniel G. Dolan, Andrea
26 McGinty, Native Foods California LLC and Native Foods Holding Corporation and
27 against Plaintiff Tanya Malch a/k/a Tanya Petrovna on Plaintiff’s Fifth Amended
28 Complaint.
     4847-7430-1094.1
                                         JUDGMENT OF DISMISSAL
 1            Defendants Daniel G. Dolan, Andrea McGinty, Native Foods California LLC
 2 and Native Foods Holding Corporation are hereby dismissed from this action and
 3 Plaintiff Tanya Malch a/k/a Tanya Petrovna takes nothing against all Defendants.
 4            Defendants Daniel G. Dolan, Andrea McGinty, Native Foods California LLC
 5 and Native Foods Holding Corporation are entitled to costs incurred in an amount to
 6 be determined by the Court.
 7
 8 Dated: 9/25/2019
 9
10
                                            Hon. Dean D. Pregerson
11
                                            United States District Court Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     4847-7430-1094.1
                                               2
                                [PROPOSED] JUDGMENT OF DISMISSAL
